Notice of Allowance
This communication is in response to amendments filed on 03/04/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1, 2, 4-9, 11-15 and 17-20 are allowed.

Positive Statement
Claims 8, 9 and 11-14 are not rejected under 35 USC § 101 because the “computer-readable storage medium” in claim 8 excludes transitory signal per se as disclosed in the specification paragraph [0019].

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Ravi (US 2017/0214632) taches monitoring users’ cloud service resource usage and determining usage factors  in which the cloud services can be provided under public cloud, community cloud and hybrid cloud model. Ravi further teaches separating group of users with similar resources usage pattern to a new resource instance that matches with their resource usage pattern. Thus, the customers will be migrated to the new resource instances.  
The prior art of record Eicher et al. (US 2016/0072910) teaches locally caching machine images of computing instances at a particular storage location such as physical hosts or group of physical hosts. 
The prior art of record do not teach or suggest  “ monitoring a global service for usage characteristics as various service instances are used by a set of users, the usage characteristics including user identities, enterprise roles of users, content of messaging activity, and length of use of service instances; identifying, based on the usage characteristics, a set of service instances of the global service within the hybrid cloud environment, the set of service instances each associated with a first usage pattern, the first usage pattern including an enterprise role assigned to users of the set of service instances and content of messaging activity of the users, the enterprise role and the content of messaging activity matching for each of the set of service instances the first usage pattern further including a length of use of a first service instance” as presented in claims 1, 8 and 14. 
-2-PATENT U.S. Patent Application No. 15/713,132An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above features with combination of other features in claims 1, 8, and 14 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454